DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 62/711,667, filed on July 30, 2018, and Application No. 62/775,228, filed on December 4, 2018.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014074134 (Alberti).
Regarding Claim 1, Alberti discloses a three-dimensional tissue scaffold comprising (Page 1, Lines 24-25):(a) a first region comprising a plurality of layers, wherein at least a first layer of the plurality of layers is of a first rotational offset from at least a second layer of the plurality of layers (Fig. 1, 101, 102 – stacked collagen layers; Page 3, Lines 20-23); and (b) a second region comprising a plurality of layers, wherein at least a first layer of the plurality of layers is of a second rotational offset from at least a second layer of the plurality of layers (Fig. 1, 101, 102 – stacked collagen layers; Page 3, Lines 20-23),[[;]] wherein the first rotational offset is greater than the second rotational offset (Page 1, Lines 27-29).
As the prior art details the use of multiple layers, 2-300 (Page 3, Line 20), and the same lines can be used to reject the first and second region; as well as any subsequent regions.
Regarding Claim 2, Alberti discloses the three-dimensional tissue scaffold of claim 1, wherein the plurality of layers of the first region further comprises a bottommost layer formed from at least a first boundary segment and at least a first crossing segment (Fig. 1, 101 – stacked collagen layers; Page 3, Lines 20-23), and the plurality of layers of the second region further comprises a topmost layer formed from at least a second boundary segment and a second crossing segment (Fig. 102 – stacked collagen layers; Page 3, Lines 20-23), and wherein an exterior surface of at least the first boundary segment and at least the first crossing segment of the bottommost layer has a first topography comprising a plurality of peaks and valleys of a first average amplitude and an exterior surface of at least the second boundary segment and at least the second crossing segment of the topmost layer has a second topography comprising a plurality of peaks and valleys of a second average amplitude (Page 6, Lines 29-31).
Regarding Claim 3, Alberti discloses the three-dimensional tissue scaffold of claim 2, wherein the first average amplitude is greater than the second average amplitude (Page 6, Lines 29-31).
Regarding Claim 4, Alberti discloses the three-dimensional tissue scaffold of claim 1, wherein at least the first layer of the plurality of layers of the first region is of a first sinusoidal pattern at a first rotation and at least the second layer of the plurality of layers of the first region is of the first sinusoidal pattern at a second rotation (Page 20, Lines 9-11).
Regarding Claim 5, Alberti discloses the three-dimensional tissue scaffold of claim 4, wherein at least the first layer and second layer of the plurality of layers of the first region are formed from a first number of boundary segments and a first number of crossing segments (Figure 1; Page 3, Lines 20-31).
While Alberti does not specify boundary segments and crossing segments, it does allow for modification and it would be obvious to anyone skilled in the art to include these segments.
Regarding Claim 6, Alberti discloses the three-dimensional tissue scaffold of claim 5, wherein at least the first layer of the plurality of layers of the second region is of a second sinusoidal pattern at the first rotation (Page 20, Lines 9-11) and at least the second layer of the plurality of layers of the second region is of the second sinusoidal pattern at a third rotation (Page 20, Lines 9-11).
Regarding Claim 7, Alberti discloses the three-dimensional tissue scaffold of claim 6, wherein at least the first layer and second layer of the plurality of layers of the second region are formed from a second number of boundary segments and a second number of crossing segments (Fig. 1, 101, 102 – stacked collagen layers; Page 3, Lines 20-23).
Regarding Claim 8, Alberti discloses the three-dimensional tissue scaffold of claim 7, wherein the first number of boundary segments is less than the second number of boundary segments and the first number of crossing segments is less than the second number of boundary segments (Fig. 1, 101, 102 – stacked collagen layers; Page 3, Lines 20-23).
Regarding Claim 9, Alberti discloses the three-dimensional tissue scaffold of claim 8, further comprising: (c) a third region, positioned in between the first region and the second region, wherein the third region comprises a plurality of layers, and wherein at least a first layer of the plurality of layers of the third region is of the first sinusoidal pattern at the first rotation, at least a second layer of the plurality of layers of the third region is of the first sinusoidal pattern at the second rotation, and at least a third layer of the plurality of layers of the third region is of the first sinusoidal pattern at the third rotation (Fig. 1, 101– stacked collagen layers; Page 3, Lines 20-23).
The third region is not originally disclosed in Alberti; however, the feature would be easily modified considering the scaffolds can range from 2-300 stacked collagen fiber layers.
Regarding Claim 10, Alberti discloses the three-dimensional tissue scaffold of claim 9, wherein each of the plurality of layers of the third region comprises a number of boundary segments and a number of crossing segments (Figure 2; Page 6, Lines 29-31), and wherein the number of boundary segments and the number of crossing segments increase on a layer-by-layer basis from a first number of boundary segments and a first number of crossing segments of the first layer of the plurality of layers of the third region to a second number of boundary segments and a second number of crossing segments of the last layer of the plurality of layers of the third region (Figure 1; Page 3, Lines 20-31).
Regarding Claim 11, Alberti discloses the three-dimensional tissue scaffold of claim 10, wherein the first number of boundary segments and the first number of crossing segments of the first layer of the plurality of layers of the third region is equal to the first number of boundary segments and the first number of crossing segments of the first layer of the plurality of layers of the first region (Figure 1; Page 3, Lines 20-31).
Regarding Claim 12, Alberti discloses the three-dimensional tissue scaffold of claim 10, wherein the second number of boundary segments and the second number of crossing segments of the last layer of the plurality of layers of the third region is equal to the second number of boundary segments and the second number of crossing segments of the first layer of the plurality of layers of the second region (Figure 1; Page 3, Lines 20-31).
While Alberti does not specify boundary segments and crossing segments, it does allow for modification and it would be obvious to anyone skilled in the art to include these segments.
Regarding Claim 20, Alberti discloses a method of treating a subject having a tissue defect using the three-dimensional tissue scaffold device of claim 1, the method comprising surgically implanting the three-dimensional tissue scaffold into the tissue defect of the subject, thereby treating the subject (Page 8, Lines 26-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014074134 (Alberti) in view of US 20160228611 (Castro).
Regarding claim 13, Alberti discloses the three-dimensional tissue scaffold of claim 1. However, Alberti fails to disclose that that said scaffold is printed.
Castro teaches, in a field related to collagen scaffolds, that you can physically and chemically attach two disparate polymeric materials via co-axial wet electrospraying (Castro; Fig. 1B, Paragraph 0050).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Alberti in view of Castro in order to have the collagen scaffold printed. The benefit of this modification would be that it allows for collagen scaffolds to be more easily tailored to a patient as well as create varying designs for each layer.
Regarding claim 14, Alberti (as modified) teaches the method of claim 13. Alberti (as modified) further teaches a plurality of layers (Figure 1; Page 3, Lines 20-31) with varying topology (Page 6, Line 29-31).
Regarding claim 15, Alberti (as modified) teaches the method of claim 14. Alberti (as modified) further teaches average amplitudes that vary (Page 6, Line 29-31).
Regarding claim 16, Alberti (as modified) teaches the method of claim 14. Alberti (as modified) further teaches layers composed of segments (Figure 1; Page 3, Lines 20-31).
Regarding claim 17, Alberti (as modified) teaches the method of claim 16. Alberti (as modified) further teaches layers composed of segments (Figure 1; Page 3, Lines 20-31).
Regarding claim 18, Alberti (as modified) teaches the method of claim 17. Alberti (as modified) further teaches layers composed of segments (Figure 1; Page 3, Lines 20-31)
Regarding claim 19, Alberti discloses the three-dimensional scaffold of claim 1. However, Albreti fails to disclose that the scaffold is composed of a soluble and in soluble component, wherein the soluble material is soluble in water.
Castro teaches, in a field related to collagen scaffold, that a collagen scaffold can be composed of soluble and non-soluble components (Castro; Claim 14).
Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Alberti in view of Castro in order to have the printed collagen scaffolds to be composed of soluble and non-soluble components. The benefit of this modification is that it allows for a solid print that can later have the soluble components dissolved away, leaving the insoluble components intact.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2006053291 (Gringas) a tissue scaffold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM GARRY ROARK whose telephone number is (571)272-8051. The examiner can normally be reached 9:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM GARRY ROARK/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774